DETAILED ACTION
	The Information Disclosure Statements filed on November 10, 2021 and June 20, 2022 have both been reviewed and considered by the Examiner. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5, 7-9, 11-14, 16, 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fox (CA 2642386).
Fox discloses a signal light for regulating traffic at a railway crossing as generally shown in figure 1, with signal lights 10, 12, and 14, positioned along the gate arm 20. The system is comprised of a controller 22 and a communication module, in the form of a cable configured to electronically communicate from the lights to the controller.
A position sensor 16 is coupled to the system, wherein the position sensor measures the position of the arm in either a raised position to allow traffic pass the grade crossing or a lowered position stopping traffic. The system is further comprised of a microprocessor including a memory to selectively store data corresponding to the positions of the gate arm and the controller is configured to communicate with the position sensor to receive an updated data regarding the raised or lowered position of the arm. The controller is configured to communicate an alert signal if the updated data has changed relative to desired position data and transmits the signal through the power cable supplying power to the signal light. The desired position data comprises at least one of a current or resistance level, and wherein the updated data comprises at least one of a current or resistance level. The operations and monitoring of a failure state based on the resistance levels is described in detail on page 7, lines 1-19.
The controller, the position sensor and the communication module are part of an electronic circuit board configured to mount within a housing of the signal light, as shown in figure 2. 
Fox discloses the signaling system as described above. However, Fox does not specifically show two or more sensors mounted with the LED lights positioned along the gate arm. It is well known in the art that position sensors may be used in multiple areas of a gate arm, like that of Fox. It would have been an obvious multiplication of parts, to one of ordinary skill in the art at the time of filing, to have positioned multiple sensors associated with the signal lights with the expected result of providing an accurate depiction of the position of the arm and to insure a redundancy system should any of the other position sensors fail. 
Allowable Subject Matter
Claims 4, 6, 10, 15, 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert J McCarry Jr. whose telephone number is (571)272-6683. The examiner can normally be reached Monday-Friday 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Robert J McCarry Jr/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        



RJM
November 16, 2022